BAKER, Judge,
dissenting.
I must respectfully dissent. While Aguirre’s version of events would lead one to conclude that she is not guilty of resisting law enforcement, this Court is not permitted to reweigh the evidence. And the evidence most favorable to verdict is Officer Green’s testimony that when she grabbed Aguirre’s hand to place it in handcuffs, Aguirre pulled her hand away. Officer Green had to force Aguirre’s hand into handcuffs. This is sufficient to sustain Aguirre’s conviction for resisting law enforcement. See Johnson v. State, 833 N.E.2d 516, 518-19 (Ind. Ct.App.2005) (affirming the defendant’s conviction for resisting law enforcement where the defendant “ ‘stiffened up,’ requiring that the officers exert force to place him inside the transport vehicle”). Therefore, I would affirm Aguirre’s conviction.